Per curiam.
Cecil E. McHaffie and Florence R. McHaffie filed an action against appellees Decatur Federal Savings and Loan Association, The Brand Banking Company and John Birts, a Brand employee. Among other things, the McHaffies claim that appellees had induced them to obtain secured loans through the use of fraud and either had or were illegally using such fraudulently obtained loan instruments to fore*400close on the McHaffies’ residence. The complaint states that it is an action to quiet title and seeks equitable relief including a temporary restraining order and cancellation of various loan documents including deeds to secure debt. Following limited discovery, each of the appellees filed motions for summary judgment which were granted by the trial court. The McHaffies appeal.
Decided October 4, 1993.
Cecil E. McHaffie, pro se.
McCurdy & Candler, Donald C. Suessmith, Jr., Webb, Tanner & Powell, Ralph L. Taylor III, Steven A. Pickens, for appellees.
We have reviewed the record and agree with the trial court that, viewing the evidence in the light most favorable to the McHaffies, there are no genuine issues of material fact and the appellees are entitled to a judgment as a matter of law. The trial court properly granted summary judgment in favor of the appellees.

Judgment affirmed.


All the Justices concur. Carley, J., disqualified.